As filed with the Securities and Exchange Commission on December 19, 2013 1933 Act Registration No. 002-51992 1940 Act Registration No. 811-02527 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 || Pre-Effective Amendment No. Post-Effective Amendment No. 72 |X| and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.72 |X| DWS MONEY FUNDS (Exact name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY10154-0004 (Address of Principal Executive Office)(Zip Code) Registrant's Telephone Number, including Area Code: (617) 295-1000 John Millette, Secretary With a copy to: DWS Money Funds David A. Sturms One Beacon Street Vedder Price P.C. Boston, MA 02108 222 North LaSalle Street (Name and Address of Agent for Service) Chicago, Illinois 60601 It is proposed that this filing will become effective | X | Immediately upon filing pursuant to paragraph (b) || On pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || on pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: || This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the following Fund, a series of the Registrant: · DWS Money Market Prime Series: DWS Cash Investment Trust Class A DWS Cash Investment Trust Class B DWS Cash Investment Trust Class C DWS Cash Investment Trust Class S DWS Money Market Fund SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 13th day of December 2013. DWS MONEY FUNDS By: /s/Brian E. Binder Brian E. Binder* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/Brian E. Binder Brian E. Binder* President December 13, 2013 /s/Paul H.Shubert Paul H. Schubert Chief Financial Officer and Treasurer December 13, 2013 /s/John W. Ballantine John W. Ballantine* Trustee December 13, 2013 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee December 13, 2013 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee December 13, 2013 /s/Keith R. Fox Keith R. Fox* Trustee December 13, 2013 /s/Paul K. Freeman Paul K. Freeman* Trustee December 13, 2013 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Chairperson and Trustee December 13, 2013 /s/Richard J. Herring Richard J. Herring* Trustee December 13, 2013 /s/William McClayton William McClayton* Vice Chairperson and Trustee December 13, 2013 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee December 13, 2013 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee December 13, 2013 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee December 13, 2013 /s/Robert H. Wadsworth Robert H. Wadsworth* Trustee December 13, 2013 *By: /s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney as filed herein; and that are incorporated herein by reference to Post-Effective Amendment No. 62 to the Registration Statement, as filed on November 26, 2008. Cash Account Trust Cash Management Portfolio Cash Reserve Fund, Inc. DWS Equity 500 Index Portfolio DWS Global High Income Fund, Inc. DWS Global/International Fund, Inc. DWS High Income Opportunities Fund, Inc. DWS High Income Trust DWS Income Trust DWS Institutional Funds DWS International Fund, Inc. DWS Investment Trust DWS Investments VIT Funds DWS Market Trust DWS Money Funds DWS Money Market Trust DWS Multi-Market Income Trust DWS Municipal Income Trust DWS Municipal Trust DWS Portfolio Trust DWS Securities Trust DWS State Tax-Free Income Series DWS Strategic Income Trust DWS Strategic Municipal Income Trust DWS Target Date Series DWS Target Fund DWS Tax Free Trust DWS Value Series, Inc. DWS Variable Series I DWS Variable Series II Investors Cash Trust Tax-Exempt California Money Market Fund (each a “Fund”) Power of Attorney KNOW ALL PERSONS BY THESE PRESENTS, that the following person, whose signature appears below, does hereby constitute and appoint Scott Hogan, John Millette and Caroline Pearson, and each of them, severally, with full powers of substitution, his true and lawful attorney and agent to execute in his name, place and stead (in such capacity) any and all amendments to enable the Fund to comply with the Securities Act of 1933, as amended (the “1933 Act”) and/or the Investment Company Act of 1940, as amended (the “1940 Act”), and any rules, regulations or requirements of the Securities and Exchange Commission in respect thereof, in connection with the Fund’s Registration Statement pursuant to the 1933 Act and/or the 1940 Act, together with any and all pre- and post-effective amendments thereto, including specifically, but without limiting the generality of the foregoing, the power and authority to sign in the name and on behalf of the undersigned as President of the Fund such Registration Statement and any and all such pre- and post-effective amendments filed with the Securities and Exchange Commission under the 1933 Act and/or the 1940 Act, and any other instruments or documents related thereto, and the undersigned does hereby ratify and confirm all that each said attorney-in-fact and agent, or may substitute or substitutes therefor, shall lawfully do or cause to be done by virtue hereof. SIGNATURE TITLE DATE /s/Brian E. Binder Brian E. Binder President December 1, 2013 DWS FUNDS BOARD CERTIFICATE OF THE SECRETARY I, John Millette, do hereby certify as follows: 1. That I am the duly elected Secretary of the Funds listed on the attached Appendix A, (each a “Fund,” and each Fund’s underlying portfolios, if applicable, a “Series”); 2. I further certify that the following is a complete and correct copy of resolutions adopted by the members of the Board of Trustees/Directors of the Funds at a meeting duly called, convened and held on November 15, 2013 at which a quorum was present and acting throughout, and that such resolutions have not been amended and are in full force and effect: WHEREAS, the President of the Fund, Brian Binder, desires to execute a Power of Attorney and thereby delegate legal authority to the below-designated individuals to sign Registration Statements, including any amendments, on his behalf: NOW THEREFORE BE IT: RESOLVED, that the following individuals be, and they hereby are, and each of them hereby is, given a Power of Attorney in substantially the form presented to the Board, with such changes as the officers, with the advice of counsel, shall recommend, to sign the Fund’s Registration Statements, including any amendments: Scott Hogan John Millette Caroline Pearson; and FURTHER RESOLVED, that any Registration Statement signed pursuant to such Power of Attorney shall comply with Rule 483 (b) of the Securities Act of 1933 as amended, including, but not limited to the inclusion of: (1) a copy of the authorizing Power of Attorney; and (2) a certified copy of the resolutions of the Board authorizing such delegation as Exhibits thereto. IN WITNESS WHEREOF, I hereunto set my hand this twentieth day of November, 2013. /s/John Millette John Millette Secretary APPENDIX A CASH ACCOUNT TRUST, and its series: Government & Agency Securities Portfolio Money Market Portfolio Tax-Exempt Portfolio CASH MANAGEMENT PORTFOLIO CASH RESERVE FUND, INC., and its series: Prime Series DWS EQUITY DWS GLOBAL HIGH INCOME FUND, INC. DWS GLOBAL/INTERNATIONAL FUND, INC., and its series: DWS Enhanced Emerging Markets Fixed Income Fund DWS Enhanced Global Bond Fund DWS Global Growth Fund DWS Global Small Cap Growth Fund DWS RREEF Global Infrastructure Fund DWS HIGH INCOME OPPORTUNITIES FUND, INC. DWS HIGH INCOME TRUST DWS INCOME TRUST, and its series: DWS Core Fixed Income Fund DWS Global High Income Fund DWS Global Inflation Fund DWS GNMA Fund DWS High Income Fund DWS Short Duration Fund DWS Strategic Government Securities Fund DWS Ultra-Short Duration Fund DWS Unconstrained Income Fund DWS INSTITUTIONAL FUNDS, and its series: DWS EAFE Equity Index Fund DWS Equity 500 Index Fund DWS S&P 500 Index Fund DWS U.S. Bond Index Fund DWS PORTFOLIO TRUST, and its series: DWS Core Plus Income Fund DWS Floating Rate Fund DWS SECURITIES TRUST, and its series: DWS Communications Fund DWS Enhanced Commodity Strategy Fund DWS Gold & Precious Metals Fund DWS Health Care Fund DWS RREEF Global Real Estate Securities Fund DWS RREEF Real Estate Securities Fund DWS RREEF Real Estate Securities Income Fund DWS Technology Fund DWS STATE TAX-FREE INCOME SERIES, and its series: DWS California Tax-Free Income Fund DWS Massachusetts Tax-Free Fund DWS New York Tax-Free Income Fund DWS STRATEGIC INCOME TRUST DWS STRATEGIC MUNICIPAL INCOME TRUST DWS TARGET DATE SERIES, and its series: DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund DWS LifeCompass Retirement Fund DWS TARGET FUND, and its series: DWS Target 2014 Fund DWS INTERNATIONAL FUND, INC., and its series: DWS Emerging Markets Equity Fund DWS Global Equity Fund DWS International Fund DWS International Value Fund DWS Latin America Equity Fund DWS World Dividend Fund DWS INVESTMENT TRUST, and its series: DWS Capital Growth Fund DWS Core Equity Fund DWS Large Cap Focus Growth Fund DWS Mid Cap Growth Fund DWS Small Cap Core Fund DWS Small Cap Growth Fund DWS INVESTMENTS VIT FUNDS, and its series: DWS Equity 500 Index VIP DWS Small Cap Index VIP DWS MARKET TRUST, and its series: DWS Alternative Asset Allocation Fund DWS Diversified Market Neutral Fund DWS Global Income Builder Fund DWS Select Alternative Allocation Fund DWS MONEY FUNDS, and its series: DWS Money Market Prime Series DWS MONEY MARKET TRUST, and its series Cash Management Fund Cash Reserve Fund Institutional Daily Assets Fund Institutional DWS Money Market Series NY Tax Free Money Fund Tax Free Money Fund Investment DWS MULTI-MARKET INCOME TRUST DWS MUNICIPAL INCOME TRUST DWS MUNICIPAL TRUST, and its series: DWS Managed Municipal Bond Fund DWS Short-Term Municipal Bond Fund DWS Strategic High Yield Tax-Free Fund DWS TAX FREE TRUST, and its series DWS Intermediate Tax/AMT Free Fund DWS VALUE SERIES, INC. and its series: DWS Equity Dividend Fund DWS Large Cap Value Fund DWS Mid Cap Value Fund DWS Small Cap Value Fund DWS VARIABLE SERIES I, and its series DWS Bond VIP DWS Capital Growth VIP DWS Core Equity VIP DWS Global Small Cap Growth VIP DWS International VIP DWS VARIABLE SERIES II, and its series DWS Alternative Asset Allocation VIP DWS Global Equity VIP DWS Global Growth VIP DWS Global Income Builder VIP DWS Government & Agency Securities VIP DWS High Income VIP DWS Large Cap Value VIP DWS Money Market VIP DWS Small Mid Cap Growth VIP DWS Small Mid Cap Value VIP DWS Unconstrained Income VIP INVESTORS CASH TRUST, and its series: Central Cash Management Fund DWS Variable NAV Money Fund Treasury Portfolio TAX-EXEMPT CALIFORNIA MONEY MARKET FUND EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
